         Case 21-90002 Document 82 Filed in TXSB on 08/19/21 Page 1 of 30
                                                                                           United States Bankruptcy Court
                                                                                               Southern District of Texas

                                                                                                  ENTERED
                                                                                                August 19, 2021
                      IN THE UNITED STATES BANKRUPTCY COURT                                    Nathan Ochsner, Clerk
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                                  §
In re:                                            §       Chapter 11
                                                  §
BASIC ENERGY                                      §
SERVICES, INC., et al.,                           §       Case No. 21-90002 (DRJ)
                                                  §
                 Debtors. 1                       §       (Jointly Administered)
                                                  §       (Related to ECF No. 20)


                 ORDER (I) ESTABLISHING NOTIFICATION
        PROCEDURES AND APPROVING RESTRICTIONS ON (A) CERTAIN
     TRANSFERS OF INTERESTS IN DEBTORS AND (B) CERTAIN WORTHLESS
      STOCK DEDUCTION CLAIMS; AND (II) GRANTING RELATED RELIEF

                 Upon the motion, dated August 17, 2021 (the “Motion”), 2 of Basic Energy

Services, Inc. (“Basic”) and its affiliated debtors, as debtors and debtors in possession

(collectively, the “Debtors”), for entry of interim and final orders pursuant to sections 362 and

105(a) of the Bankruptcy Code (i) establishing procedures to protect the potential value of the

Debtors’ net operating loss carryforwards and other tax benefits (collectively, the “Tax

Attributes”) for use during the chapter 11 cases and in connection with any post-emergence

disposition of assets of the Debtors; and (ii) granting related relief, as more fully set forth in the

Motion; and upon consideration of the First Day Declaration; and this Court having jurisdiction to


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
    identification number, are: Basic ESA, Inc. (2279); Basic Energy Services, Inc. (1194); C&J Well
    Services, Inc. (5684); KVS Transportation, Inc. (4882); Indigo Injection #3, LLC (7657); Basic Energy
    Services GP, LLC (1197); Basic Energy Services LP, LLC (1195); Basic Energy Services, L.P. (1819);
    Taylor Industries, LLC (7037); SCH Disposal, L.L.C. (8335); Agua Libre Holdco LLC (3092); Agua
    Libre Asset Co LLC (1409); and Agua Libre Midstream LLC (6701). The Debtors’ headquarters and
    service address for the purposes of these chapter 11 cases is 801 Cherry Street, Suite 2100, Fort Worth,
    Texas 76102.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms
    in the Motion.
        Case 21-90002 Document 82 Filed in TXSB on 08/19/21 Page 2 of 30




consider the Motion and the relief requested therein pursuant to 28 U.S.C. § 1334; and

consideration of the Motion and the requested relief being a core proceeding pursuant to 28 U.S.C.

§ 157(b); and it appearing that venue is proper before this Court pursuant to 28 U.S.C. §§ 1408

and 1409; and due and proper notice of the Motion having been provided; and such notice having

been adequate and appropriate under the circumstances, and it appearing that no other or further

notice need be provided; and this Court having reviewed the Motion; and this Court having held a

hearing to consider the relief requested in the Motion with respect to the Stock Procedures; and all

objections, if any, to the Motion with respect to the requested relief pertaining to Stock Procedures

having been withdrawn, resolved, or overruled; and this Court having determined that the legal

and factual bases set forth in the Motion establish just cause for the relief granted herein; and it

appearing that the relief requested in the Motion is necessary to avoid immediate and irreparable

harm to the Debtors and their estates as contemplated by Bankruptcy Rule 6003 and is in the best

interests of the Debtors and their respective estates and creditors; and upon all of the proceedings

had before this Court and after due deliberation and sufficient cause appearing therefor,

               IT IS HEREBY ORDERED THAT:

               1.      The Debtors’ Tax Attributes are property of the Debtors’ estates and are

protected by section 362(a) of the Bankruptcy Code.

               2.      The provisions of this Order shall be effective upon entry.

               3.      The restrictions, notification requirements, and other procedures annexed

hereto as Exhibit 1 (the “Procedures”) are approved and shall apply to all trading and transfers

in the beneficial ownership of, and claiming a Worthless Stock Deduction with respect to, Basic

Stock (including directly and indirectly, and including Options to acquire beneficial ownership of

Basic Stock); provided, that, the Debtors, with the reasonable consent of the Ad Hoc Group of



                                                 2
        Case 21-90002 Document 82 Filed in TXSB on 08/19/21 Page 3 of 30




Bondholders, may waive in writing, any and all restrictions, stays, and notification procedures set

forth in the Procedures.

               4.      Until further order of this Court to the contrary, any acquisition, disposition,

or trading in the beneficial ownership of, or claiming a Worthless Stock Deduction with respect to

its beneficial ownership of Basic Stock (including directly and indirectly, and including Options

to acquire beneficial ownership of Basic Stock) in violation of the Procedures shall be null and

void ab initio as an act in violation of the automatic stay under section 362 of the Bankruptcy Code

and pursuant to this Court’s equitable powers under section 105(a) of the Bankruptcy Code.

               5.      Any person or Entity (as such term is defined in section 1.382-3(a) of the

U.S. Department of Treasury Regulations promulgated under the Tax Code (“Treasury

Regulations”) acquiring (including by exercising any right of conversion), disposing of, and/or

trading in the beneficial ownership of Basic Stock (including directly and indirectly, and including

Options to acquire beneficial ownership of Basic Stock) in violation of this Order or the

Procedures, or otherwise failing to comply with their requirements, including with respect to

claiming a Worthless Stock Deduction, shall be subject to such sanctions as this Court may

consider appropriate pursuant to this Court’s equitable power prescribed in section 105(a) of the

Bankruptcy Code.

               6.      The notices substantially in the form annexed here to as Exhibit 2 through

Exhibit 6 are hereby approved.

               7.      As soon as is practicable following the date hereof, and in any event, no

more than (3) business days of the entry of the Order, the Debtors will have the notice (the

“Notice”) annexed hereto as Exhibit 6 served upon registered holders of Basic Energy Services,

Inc.’s Common Stock and Series A Preferred Stock. Furthermore, within three (3) business days



                                                  3
        Case 21-90002 Document 82 Filed in TXSB on 08/19/21 Page 4 of 30




of the entry of the Order, the Debtors will send the Notice to (i) the Securities and Exchange

Commission; (ii) any other party entitled to notice pursuant to Bankruptcy Rule 2002; and (iii) any

other party entitled to notice pursuant to Local Rule 9013-1(d). The Debtors shall also publish the

Notice at least once in one or more of the following publications: the Wall Street Journal, Midland

Reporter-Telegram, Bakersfield Californian, and/or local newspapers, trade journals, or similar

publications, as soon as reasonably practicable and post the Procedures to a website established by

Prime Clerk LLC (which website shall be identified in the Notice), such notice being reasonably

calculated to provide notice to all parties that may be affected by the Procedures, whether known

or unknown, and no further notice of the Procedures being necessary.

               8.      Nothing herein shall preclude any person or Entity desirous of acquiring or

transferring any beneficial ownership in, or claiming a Worthless Stock Deduction with respect to

its beneficial ownership of, Basic Stock (including directly or indirectly, and including Options to

acquire beneficial ownership of Basic Stock), from requesting relief from this Order from this

Court, subject to the Debtors’ rights to oppose such relief.

               9.      Notice of the Motion as provided therein shall be deemed good and

sufficient notice of the Motion.

               10.     The relief granted in this Order is intended solely to permit the Debtors to

protect, preserve and maximize the value of their Tax Attributes. Accordingly, to the extent that

this Order expressly conditions or restricts trading in its beneficial ownership of, or claiming a

Worthless Stock Deduction with respect to, Basic Stock (including Options to acquire beneficial

ownership of Basic Stock), nothing in this Order or in the Motion shall be deemed to prejudice,

impair or otherwise alter or affect rights of any holders of interests in the Debtors, including in




                                                 4
        Case 21-90002 Document 82 Filed in TXSB on 08/19/21 Page 5 of 30




connection with the treatment of any such interests under the any chapter 11 plan or any applicable

bankruptcy court order.

               11.      The requirements of Bankruptcy Rule 6003(b) have been satisfied.

               12.      Notice of this Motion is adequate under Bankruptcy Rule 6004(a).

               13.      Notwithstanding the provisions of Bankruptcy Rule 6004(h), this Order

shall be immediately effective and enforceable upon its entry.

               14.      The requirements set forth in this Order are in addition to the requirements

of Bankruptcy Rule 3001(e), applicable securities, corporate and other laws, and do not excuse

compliance therewith.

               15.      The Debtors are authorized to take all steps necessary or appropriate to carry

out the relief granted in this Order.

               16.      This Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation, or enforcement of this Order.

               17.      This Order is being entered solely with respect to the relief requested in the

Motion on the Stock Procedures.

               18.      A hearing to consider the relief requested in the Motion with respect to the

Claims Procedures shall be held on September 14, 2021 at 3:00 p.m. (Prevailing Central Time).

Objections must be filed with the Court so as to be received no later than 4:00 p.m. (Prevailing

Central Time) on September 7, 2021.


Dated:
    Signed: August 19, 2021., 2021
       Houston, Texas
                                                  ____________________________________
                                               DAVID  R. JONES
                                                  DAVID   R. JONES
                                               UNITED  STATES
                                                  UNITED        BANKRUPTCY
                                                           STATES           JUDGE
                                                                   BANKRUPTCY JUDGE




                                                  5
Case 21-90002 Document 82 Filed in TXSB on 08/19/21 Page 6 of 30




                            Exhibit 1

                           Procedures
         Case 21-90002 Document 82 Filed in TXSB on 08/19/21 Page 7 of 30




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                                  §
In re:                                            §       Chapter 11
                                                  §
BASIC ENERGY                                      §
SERVICES, INC., et al.,                           §       Case No. 21-90002 (DRJ)
                                                  §
                 Debtors. 1                       §       (Jointly Administered)
                                                  §       (Related to ECF No. ____)


            NOTICES, RESTRICTIONS, AND OTHER PROCEDURES
           REGARDING (A) CERTAIN TRANSFERS OF INTERESTS IN
      DEBTORS AND (B) CERTAIN WORTHLESS STOCK DEDUCTION CLAIMS

TO ALL PERSONS OR ENTITIES WITH EQUITY INTERESTS IN THE DEBTORS: 2

         Pursuant to that certain Order (I) Establishing Notification Procedures and Approving

Restrictions on (A) Certain Transfers of Interests in Debtors and (B) Certain Worthless Stock

Deduction Claims; and (II) Granting Related Relief (the “Order”) entered by the United States

Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”) on

____________, 2021, Docket No. ____, the following restrictions, notification requirements,

and/or other procedures (collectively, the “Procedures”) apply to all trading and transfers in the

beneficial ownership of Basic Stock (including directly and indirectly, and Options to acquire




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
    identification number, are: Basic ESA, Inc. (2279); Basic Energy Services, Inc. (1194); C&J Well
    Services, Inc. (5684); KVS Transportation, Inc. (4882); Indigo Injection #3, LLC (7657); Basic Energy
    Services GP, LLC (1197); Basic Energy Services LP, LLC (1195); Basic Energy Services, L.P. (1819);
    Taylor Industries, LLC (7037); SCH Disposal, L.L.C. (8335); Agua Libre Holdco LLC (3092); Agua
    Libre Asset Co LLC (1409); and Agua Libre Midstream LLC (6701). The Debtors’ headquarters and
    service address for the purposes of these chapter 11 cases is 801 Cherry Street, Suite 2100, Fort Worth,
    Texas 76102.
2
    Capitalized terms used but not defined herein (in particular, see definitions in sections A(i) and
    B(i) below) shall have the meanings ascribed to them in the Order.
         Case 21-90002 Document 82 Filed in TXSB on 08/19/21 Page 8 of 30




beneficial ownership of Basic Stock), and all claims of Worthless Stock Deductions by a Majority

Holder with respect to its beneficial ownership of Basic Stock.

A. Procedures

              (i)     Definitions Relating to Trading in Stock. For purposes of these Procedures
regarding Basic Stock Ownership, Acquisition, and Disposition (the “Stock Procedures”), the
following terms have the following meanings:

                                (1)     “Common Stock” shall mean any common stock issued by
Basic.

                                (2)     “Preferred Stock” shall mean the Series A preferred stock
issued by Basic.

                              (3)     “Basic Stock” shall mean any Common Stock and any
Preferred Stock. For the avoidance of doubt, by operation of the definition of beneficial ownership,
an owner of an Option to acquire Basic Stock may be treated as the owner of such Basic Stock

                               (4)       “Option” shall mean any contingent purchase, warrant,
convertible debt, put, stock subject to risk of forfeiture, contract to acquire stock, or similar interest
regardless of whether it is contingent, subject to vesting or otherwise not currently exercisable.

                                 (5)    “Beneficial ownership” (and any variation thereof
including “beneficially owns”) of Basic Stock and Options to acquire Basic Stock shall be
determined in accordance with applicable rules under section 382 of the title 26 of the United
States Code (the “Tax Code”), the regulations promulgated by the U.S. Department of the
Treasury under the Tax Code (the “Treasury Regulations”) and rulings issued by the Internal
Revenue Service (the “IRS”), and as provided herein, thus, shall include, without limitation,
(i) direct and indirect ownership of Basic Stock without regard to any rule that treats stock of an
entity as to which the constructive ownership rules apply as no longer owned by that entity (e.g.,
a holding company would be considered to beneficially own all stock owned or acquired by its
subsidiaries), (ii) ownership by a holder’s family members, (iii) any group of persons acting
pursuant to a formal or informal understanding to make a coordinated acquisition of stock, and
(iv) to the extent set forth in Treasury Regulations section 1.382-4, the ownership of an Option to
acquire Basic Stock.

                            (6)     “Entity” shall mean any “entity” as such term is defined in
Treasury Regulations section 1.382-3(a), including a group of persons who have a formal or
informal understanding among themselves to make a coordinated acquisition of stock.

                              (7)      “Majority Holder” shall mean any person that either (i)
beneficially owned at any time since December 31, 2017 at least 11,827,000 shares of Common
Stock (representing approximately 47.5% of the lowest amount of outstanding shares of Common
Stock at any time since that date), (ii) beneficially owned at any time at least 47.5% of the then
outstanding shares of Preferred Stock, or (iii) would be a “50-percent shareholder” (within the
                                                    2
        Case 21-90002 Document 82 Filed in TXSB on 08/19/21 Page 9 of 30




meaning of section 382(g)(4)(D) of the Tax Code) of Basic Stock if such person claimed a
Worthless Stock Deduction on its federal income tax return at any time on or after the Petition
Date.

                                (8)     “Substantial Stockholder” shall mean any person or Entity
that beneficially owns (i) at least 6,825,000 shares of Common Stock (representing approximately
4.75% of all issued and outstanding common shares as of the Petition Date, assuming for this
purpose full conversion of each share of Preferred Stock), or (ii) a number of shares of Preferred
Stock representing 4.75% or more of the outstanding shares of Preferred Stock at the time of the
Proposed Transaction. For the avoidance of doubt, by operation of the definition of Beneficial
Ownership, an owner of an Option to acquire Basic Stock may be treated as the owner of such
Basic Stock.

                              (9)    “Worthless Stock Deduction” shall mean any claim (for
U.S. federal income tax reporting purposes) of a worthlessness deduction under section 165 of the
Tax Code with respect to the beneficial ownership of Basic Stock.

                               (10) “Disclosure Parties” shall mean (i) Basic Energy Services,
Inc., 801 Cherry Street, Suite 2100, Fort Worth, Texas 76102 (Attn: Robert Reeb); (ii) proposed
counsel to the Debtors, Weil, Gotshal & Manges LLP, at 767 Fifth Avenue, New York, New York,
10153, Attn: Sunny Singh (Sunny.Singh@weil.com) and Elissabeth Berdini
(Elissa.Berdini@weil.com), and 700 Louisiana Street, Suite 1700, Houston, TX 77002-2784,
Attn: Stephanie N. Morrison (Stephanie.Morrison@weil.com); (iii) Davis Polk & Wardwell LLP,
450 Lexington Avenue, New York, NY 10017 (Attn: Damian S. Schaible, Esq., and Adam L.
Shpeen, Esq.), counsel to an Ad Hoc Group of Bondholders; (iv) Fried, Frank Harris, Shriver &
Jacobson LLP, One New York Plaza, New York, New York 10004, counsel to Ascribe Capital,
LLC (Attn: Brad E. Scheler, Peter B. Siroka, Caroline Sandberg, and Carl I. Stapen); (v) Haynes
and Boone, LLP, 2323 Victory Avenue, Suite 700, Dallas TX 75219 (Attn: James Markus, Matt
Ferris, and Kelli Norfleet), counsel to Bank of America; and (vi) counsel for any statutory
committee of unsecured creditors appointed in these cases.

               (ii)    Notice of Substantial Ownership. Any person or Entity that beneficially
owns, at any time on or after the Petition Date, Basic Stock in an amount sufficient to qualify such
person or Entity as a Substantial Stockholder shall file with the Bankruptcy Court, and serve upon
the Disclosure Parties, a notice (a “Substantial Stock Ownership Notice”) in substantially the
form annexed to the Order as Exhibit 2, which describes specifically and in detail the Basic Stock
ownership of such person or Entity, on or before the date that is the later of: (a) twenty (20)
calendar days after the entry of the Order, and (b) ten (10) business days after that person or Entity
qualifies as a Substantial Stockholder. At the election of the Substantial Stockholder, the
Substantial Stock Ownership Notice to be filed with this Court (but not the Substantial Stock
Ownership Notice that is served upon the Disclosure Parties) may be redacted to exclude the
Substantial Stockholder’s taxpayer identification number and the amount of Basic Stock that the
Substantial Stockholder beneficially owns.

               (iii)   Acquisition of Basic Stock. At least twenty (20) business days prior to the
proposed date of any transfer in the beneficial ownership of Basic Stock (including directly or
indirectly, and including the grant or acquisition of Options to acquire beneficial ownership of
                                                 3
       Case 21-90002 Document 82 Filed in TXSB on 08/19/21 Page 10 of 30




such stock), or exercise of any Option to acquire beneficial ownership of Basic Stock, that would
result in an increase in the amount of Basic Stock beneficially owned by any person or Entity that
currently is or that would result in a person or Entity becoming a Substantial Stockholder (a
“Proposed Acquisition Transaction”), such acquiring or increasing person, Entity or Substantial
Stockholder (a “Proposed Transferee”) shall file with the Bankruptcy Court, and serve upon the
Disclosure Parties, a Notice of Intent to Purchase, Acquire, or Otherwise Accumulate Basic Stock
(an “Acquisition Notice”), in the form annexed to the Order as Exhibit 3, which describes
specifically and in detail the Proposed Acquisition Transaction. At the election of the Proposed
Transferee, the Acquisition Notice to be filed with the Bankruptcy Court (but not the Acquisition
Notice that is served upon the Disclosure Parties) may be redacted to exclude the Proposed
Transferee’s taxpayer identification number and the amount of Basic Stock that the Proposed
Transferee beneficially owns.

                (iv)    Disposition of Basic Stock. At least twenty (20) business days prior to the
proposed date of any transfer or other disposition in the beneficial ownership of Basic Stock
(including directly and indirectly, and Options to acquire beneficial ownership of Basic Stock) that
would result in either a decrease in the amount of Basic Stock beneficially owned by a Substantial
Stockholder or a person or Entity ceasing to be a Substantial Stockholder (a “Proposed
Disposition Transaction,” and together with a Proposed Acquisition Transaction, a “Proposed
Transaction”), such selling or decreasing person, Entity, or Substantial Stockholder (a “Proposed
Transferor”) shall file with the Bankruptcy Court, and serve upon the Disclosure Parties, a Notice
of Intent to Sell, Trade, or Otherwise Transfer Basic Stock (a “Disposition Notice”, and together
with an Acquisition Notice, a “Trading Notice”), in the form annexed to the Order as Exhibit 4,
which describes specifically and in detail the proposed transaction in which Basic Stock would be
transferred. At the election of the Proposed Transferor, the Disposition Notice to be filed with the
Bankruptcy Court (but not the Disposition Notice that is served upon the Disclosure Parties) may
be redacted to exclude the Proposed Transferor’s taxpayer identification number and the amount
of Basic Stock that the Proposed Transferor beneficially owns.

                (v)     Notice of Intent to Claim a Worthless Stock Deduction. At least twenty
(20) business days before a Majority Holder files any federal income tax return, or any amendment
to such a return, claiming a Worthless Stock Deduction for a tax year of the Majority Holder ending
on or before the effective date of a chapter 11 plan for the Debtors, such Majority Holder shall file
with this Court and serve upon the Disclosure Parties advanced written notice of the intended tax
deduction (a “Worthless Stock Deduction Notice”), in substantially the form annexed to the
Order as Exhibit 5. At the election of the Majority Holder, the Worthless Stock Deduction Notice
to be filed with the Bankruptcy Court (but not the Worthless Stock Deduction Notice that is served
upon the Disclosure Parties) may be redacted to exclude the Majority Holder’s taxpayer
identification number and the amount of Basic Stock that the Proposed Transferor beneficially
owns.

                 (vi)     Objection Procedures. The Debtors shall have fifteen (15) business days
after the filing of a Trading Notice or Worthless Stock Deduction Notice (the “Objection Period”)
to file with the Bankruptcy Court and serve on a Proposed Transferee or a Proposed Transferor, as
the case may be, an objection (an “Objection) to any Proposed Transaction described in such
Trading Notice or any Worthless Stock Deduction described in such Worthless Stock Deduction

                                                 4
       Case 21-90002 Document 82 Filed in TXSB on 08/19/21 Page 11 of 30




Notice. For the avoidance of doubt, the Debtors do not seek to limit the rights that any other parties
in interest, including the Ad Hoc Group of Bondholders, may have to object to any Proposed
Transaction. If the Debtors file an Objection by the expiration of the Objection Period (the
“Objection Deadline”), then the Proposed Transaction shall not be effective unless approved by
a final and non-appealable order of the Bankruptcy Court. If the Debtors do not file an Objection
by the Objection Deadline or if the Debtors provide written authorization to the Proposed
Transferee or the Proposed Transferor, as the case may be, or the Majority Holder, as applicable,
approving the Proposed Transaction or the a Worthless Stock Deduction prior to the Objection
Deadline, then such Proposed Transaction or a Worthless Stock Deduction may proceed solely as
specifically described in the applicable Trading Notice or a Worthless Stock Deduction Notice.
Any further Proposed Transaction or a Worthless Stock Deduction must be the subject of an
additional Trading Notice or a Worthless Stock Deduction Notice and Objection Period.

C. Noncompliance with the Procedures

Any transfer of the beneficial ownership of Basic Stock, or any claiming of a Worthless Stock
Deduction by a Majority Holder, in violation of these Procedures shall be null and void ab initio
as an act in violation of the automatic stay under section 362 of the Bankruptcy Code and pursuant
to the Bankruptcy Court’s equitable powers under section 105(a) of the Bankruptcy Code.
Furthermore, any person (including any Entity) that acquires or disposes of beneficial ownership
of Basic Stock or any Majority Holder that claims a Worthless Stock Deduction in violation of
these Procedures shall be subject to sanctions as provided by law.

D. Debtors’ Right to Waive

The Debtors may, with the reasonable consent of the Ad Hoc Group of Bondholders, waive
in writing, any and all of the foregoing restrictions, stays, and notification procedures
contained in this Notice; provided, however, that after a chapter 11 plan utilizing section
382(l)(5) of the Tax Code has been properly filed by a plan proponent (other than by, or
jointly with, the Debtors) and is still actively being pursued before the Court, the consent of
such plan proponent also shall be necessary for any subsequent waiver to be effective.




                            [Remainder of page intentionally left blank]




                                                  5
Case 21-90002 Document 82 Filed in TXSB on 08/19/21 Page 12 of 30




                             Exhibit 2

             Form of Substantial Stock Ownership Notice
         Case 21-90002 Document 82 Filed in TXSB on 08/19/21 Page 13 of 30




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                  §
In re:                                            §       Chapter 11
                                                  §
BASIC ENERGY                                      §
SERVICES, INC., et al.,                           §       Case No. 21-90002 (DRJ)
                                                  §
                 Debtors. 1                       §       (Jointly Administered)
                                                  §       (Related to ECF No. ____)


                        NOTICE OF SUBSTANTIAL STOCK OWNERSHIP

              PLEASE TAKE NOTICE that, pursuant to that certain Order (I) Establishing
Notification Procedures and Approving Restrictions on (A) Certain Transfers of Interests in
Debtors and (B) Certain Worthless Stock Deduction Claims; and (II) Granting Related Relief,
dated [___] [Docket No. [__] (with all exhibits thereto, the “Order”), [Name of Filer] (the “Filer”)
hereby provides notice that, as of the date hereof, the Filer beneficially owns:

                 (i)    __________ shares of Common Stock, 2

                 (ii)   __________ shares of Preferred Stock,

                 (iii) Options to acquire __________ shares of Common Stock, and/or

                 (iv) Options to acquire __________ shares of Preferred Stock.

                PLEASE TAKE FURTHER NOTICE that the taxpayer identification number of
the Filer is ______________.




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
    identification number, are: Basic ESA, Inc. (2279); Basic Energy Services, Inc. (1194); C&J Well
    Services, Inc. (5684); KVS Transportation, Inc. (4882); Indigo Injection #3, LLC (7657); Basic Energy
    Services GP, LLC (1197); Basic Energy Services LP, LLC (1195); Basic Energy Services, L.P. (1819);
    Taylor Industries, LLC (7037); SCH Disposal, L.L.C. (8335); Agua Libre Holdco LLC (3092); Agua
    Libre Asset Co LLC (1409); and Agua Libre Midstream LLC (6701). The Debtors’ headquarters and
    service address for the purposes of these chapter 11 cases is 801 Cherry Street, Suite 2100, Fort Worth,
    Texas 76102.
2
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Procedures
    annexed as Exhibit 1 to the Order.
         Case 21-90002 Document 82 Filed in TXSB on 08/19/21 Page 14 of 30




               PLEASE TAKE FURTHER NOTICE that the following table sets forth the
following information:

                 For Basic Stock and/or Options to acquire Basic Stock that are owned directly by
the Filer, the following table sets forth (i) the number of such shares, and/or the number of shares
subject to Options beneficially owned by such Filer, and (ii) the date(s) on which such shares
and/or Options were acquired (broken out by class, as applicable).

                 In the case of Basic Stock and/or Options to acquire Basic Stock that are not owned
directly by the Filer but are nonetheless beneficially owned by the Filer, the table sets forth (i) the
name(s) of each record or legal owner of such shares of Basic Stock and/or Options to acquire
shares of Basic Stock beneficially owned by the Filer, (ii) the number of shares of Basic Stock
and/or the number of shares of Basic Stock subject to Options beneficially owned by such Filer
and (iii) the date(s) on which such Basic Stock and/or Options were acquired (broken out by class,
as applicable).

 Class                      Name of           Shares Owned         Shares Subject to        Date(s)
                            Owner                                   Options Owned          Acquired
 Common Stock

 Preferred Stock

                               (Attach additional pages if necessary)

               [[IF APPLICABLE] The Filer is represented by [name of the law firm], [address],
[phone], (Attn: [name]).]

Respectfully submitted,


[Name of Filer]

By:
Name:

Address:


Telephone:
Facsimile:

Date: _________________________




                                                  2
Case 21-90002 Document 82 Filed in TXSB on 08/19/21 Page 15 of 30




                             Exhibit 3

                     Form of Acquisition Notice
         Case 21-90002 Document 82 Filed in TXSB on 08/19/21 Page 16 of 30




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                                  §
In re:                                            §       Chapter 11
                                                  §
BASIC ENERGY                                      §
SERVICES, INC., et al.,                           §       Case No. 21-90002 (DRJ)
                                                  §
                 Debtors. 1                       §       (Jointly Administered)
                                                  §       (Related to ECF No. ____)


                        NOTICE OF INTENT TO PURCHASE,
                ACQUIRE OR OTHERWISE ACCUMULATE BASIC STOCK

                 PLEASE TAKE NOTICE that, pursuant to that certain Order (I) Establishing
Notification Procedures and Approving Restrictions on (A) Certain Transfers of Interests in
Debtors and (B) Certain Worthless Stock Deduction Claims; and (II) Granting Related Relief
dated [___] [Docket No. [__] (with all exhibits thereto, the “Order”), [Name of Filer] (the “Filer”)
hereby provides notice of (i) its intention to purchase, acquire or otherwise accumulate directly (a)
one or more shares of Common Stock, 2 (b) and/or Options to acquire Basic Stock and/or (ii) a
proposed purchase or acquisition of Basic Stock and/or Options to acquire Basic Stock that would
result in an increase in the number of shares of Common Stock and/or number of shares underlying
Options that are beneficially owned (as defined below) by the Filer (any proposed transaction
described in (i) or (ii), a “Proposed Transfer”).

               PLEASE TAKE FURTHER NOTICE that the following table sets forth the
following information:

               1. If the Proposed Transfer involves the purchase or acquisition directly by the
Filer of Basic Stock and/or Options to acquire Basic Stock, the table sets forth (i) the number of
shares of Basic Stock and/or the number of shares of Basic Stock underlying Options proposed to



1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
    identification number, are: Basic ESA, Inc. (2279); Basic Energy Services, Inc. (1194); C&J Well
    Services, Inc. (5684); KVS Transportation, Inc. (4882); Indigo Injection #3, LLC (7657); Basic Energy
    Services GP, LLC (1197); Basic Energy Services LP, LLC (1195); Basic Energy Services, L.P. (1819);
    Taylor Industries, LLC (7037); SCH Disposal, L.L.C. (8335); Agua Libre Holdco LLC (3092); Agua
    Libre Asset Co LLC (1409); and Agua Libre Midstream LLC (6701). The Debtors’ headquarters and
    service address for the purposes of these chapter 11 cases is 801 Cherry Street, Suite 2100, Fort Worth,
    Texas 76102.
2
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Procedures
    annexed as Exhibit 1 to the Order.
         Case 21-90002 Document 82 Filed in TXSB on 08/19/21 Page 17 of 30




be purchased or acquired, and (ii) the date(s) of such Proposed Transfer (broken out by class, as
applicable).

               2. If the Proposed Transfer involves the purchase or acquisition of Basic Stock
and/or Options to acquire Basic Stock by a person or Entity other than the Filer, but the Proposed
Transfer nonetheless would increase the number of shares of Basic Stock and/or number of shares
of Basic Stock underlying Options that are beneficially owned by the Filer, the table sets forth (i)
the name(s) of each such person or Entity that proposes to purchase or acquire such shares of Basic
Stock and/or Options, (ii) the number of shares of Basic Stock and/or number of shares of Basic
Stock underlying Options proposed to be purchased or acquired, and (iii) the date(s) of such
Proposed Transfer (broken out by class, as applicable).

 Class                Name of       Shares to be           Shares Subject to          Date(s) of
                      Purchaser     Purchased or           Options to be              Proposed
                      or            Acquired               Purchased or Acquired      Transfer
                      Acquirer
 Common Stock

 Preferred Stock

                               (Attach additional page if necessary)

                 PLEASE TAKE FURTHER NOTICE that the following table summarizes the
Filer’s beneficial ownership of Basic Stock and/or Options to acquire Basic Stock assuming the
Proposed Transfer is approved and consummated as described above. The table sets forth, as of
immediately following the Proposed Transfer, (i) number of shares of Basic Stock and/or the
number of shares of Basic Stock underlying Options that would be owned directly by the Filer and
(ii) in the case of any beneficial ownership by the Filer of Basic Stock and/or Options that would
be owned by another person or Entity as record/legal owner, the name(s) of each prospective
record/legal owner, and the number of shares of Basic Stock and/or the number of shares of Basic
Stock underlying Options that would be owned by each such record/legal owner (broken out by
class, as applicable):

 Class                 Name of                     Shares to be Owned    Shares Underlying
                       Owner                                             Options to be Owned
 Common Stock

 Preferred Stock

                               (Attach additional page if necessary)

                PLEASE TAKE FURTHER NOTICE that if the Proposed Transfer involves a
purchase or acquisition of Basic Stock and/or Options to acquire Basic Stock directly by the Filer
and such Proposed Transfer would result in (i) an increase in the beneficial ownership of Basic
Stock and/or Options to acquire Basic Stock by a person or Entity (other than the Filer) that
currently is a Substantial Stockholder or (ii) a person or Entity (other than the Filer) becoming a
Substantial Stockholder, the following table sets forth (a) the name of each such person or Entity,

                                                 2
         Case 21-90002 Document 82 Filed in TXSB on 08/19/21 Page 18 of 30




(b) the number of shares of Basic Stock and/or the number of shares of Basic Stock underlying
Options that are beneficially owned by such person or Entity prior to the Proposed Transfer, and
(c) the number of shares of Basic Stock and/or the shares of Basic Stock underlying Options that
would be beneficially owned by such person or Entity immediately following the Proposed
Transfer (broken out by class, as applicable).

 Class           Name of         Shares            Shares         Shares          Shares
                 Beneficial      Owned prior       to be Owned    Underlying      Underlying
                 Owner           to Proposed       Following      Options prior   Options
                                 Transfer          Proposed       to Proposed     Following
                                                   Transfer       Transfer        Proposed
                                                                                  Transfer
 Common
 Stock

 Preferred
 Stock

                              (Attach additional page if necessary)

                PLEASE TAKE FURTHER NOTICE that the taxpayer identification number of
the Filer is ______________.

                 PLEASE TAKE FURTHER NOTICE that, under penalties of perjury, the Filer
hereby declares that it has examined this Notice and accompanying attachments (if any), and, to
the best of its knowledge and belief, this Notice and any attachments which purport to be part of
this Notice are true, correct and complete.

               PLEASE TAKE FURTHER NOTICE that, pursuant to the Order, this Notice is
being filed with the Bankruptcy Court and served upon the Disclosure Parties.

              PLEASE TAKE FURTHER NOTICE that, if the Debtors file an objection to
the Proposed Transfer within fifteen (15) business days after the filing of this Notice, the
Proposed Transfer described herein shall not be effective, unless approved by a final and non-
appealable order of the Bankruptcy Court. If the Proposed Transfer is approved by the Debtors,
then such Proposed Transfer may proceed solely as specifically described in this Notice.

                PLEASE TAKE FURTHER NOTICE that any further transactions that may
result in the Filer increasing its beneficial ownership of Basic Stock and/or Options to acquire




                                               3
        Case 21-90002 Document 82 Filed in TXSB on 08/19/21 Page 19 of 30




Basic Stock will each require an additional notice filed with the Bankruptcy Court to be served in
the same manner as this Notice.

               [[IF APPLICABLE] The Filer is represented by [name of the law firm], [address],
[phone], (Attn: [name]).]

Respectfully submitted,


[Name of Filer]

By:
Name:

Address:


Telephone:
Facsimile:


Date: _____________________




                                                4
Case 21-90002 Document 82 Filed in TXSB on 08/19/21 Page 20 of 30




                             Exhibit 4

                     Form of Disposition Notice
         Case 21-90002 Document 82 Filed in TXSB on 08/19/21 Page 21 of 30




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                                  §
In re:                                            §       Chapter 11
                                                  §
BASIC ENERGY                                      §
SERVICES, INC., et al.,                           §       Case No. 21-90002 (DRJ)
                                                  §
                 Debtors. 1                       §       (Jointly Administered)
                                                  §       (Related to ECF No. ____)


                           NOTICE OF INTENT TO SELL, TRADE
                         OR OTHERWISE TRANSFER BASIC STOCK

                PLEASE TAKE NOTICE that, pursuant to that certain Order (I) Establishing
Notification Procedures and Approving Restrictions on (A) Certain Transfers of Interests in
Debtors and (B) Certain Worthless Stock Deduction Claims; and (II) Granting Related Relief,
dated [___] [Docket No. [__] (with all exhibits thereto, the “Order”), [Name of Filer] (the “Filer”)
hereby provides notice of (i) its intention to sell, trade or otherwise transfer or dispose of (a) one
or more shares of Basic Stock 2 and/or (b) Options to acquire Basic Stock; (ii) a proposed sale,
transfer or disposition of Basic Stock and/or (iii) Options to acquire Basic Stock that would result
in a decrease in the number of shares of Basic Stock and/or number of shares of Basic Stock
underlying Options to acquire Basic Stock that are beneficially owned by the Filer (any proposed
transaction described in clauses (i) through (iii), a “Proposed Transfer”).

               PLEASE TAKE FURTHER NOTICE that the following table sets forth the
following information:

               1. If the Proposed Transfer involves the sale, transfer or disposition directly by the
Filer of Basic Stock and/or Options to acquire Basic Stock, the table sets forth (i) the number of
shares of Basic Stock and/or the number of shares of Basic Stock underlying Options proposed to



1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
    identification number, are: Basic ESA, Inc. (2279); Basic Energy Services, Inc. (1194); C&J Well
    Services, Inc. (5684); KVS Transportation, Inc. (4882); Indigo Injection #3, LLC (7657); Basic Energy
    Services GP, LLC (1197); Basic Energy Services LP, LLC (1195); Basic Energy Services, L.P. (1819);
    Taylor Industries, LLC (7037); SCH Disposal, L.L.C. (8335); Agua Libre Holdco LLC (3092); Agua
    Libre Asset Co LLC (1409); and Agua Libre Midstream LLC (6701). The Debtors’ headquarters and
    service address for the purposes of these chapter 11 cases is 801 Cherry Street, Suite 2100, Fort Worth,
    Texas 76102.
2
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Procedures
    annexed as Exhibit 1 to the Order.
         Case 21-90002 Document 82 Filed in TXSB on 08/19/21 Page 22 of 30




be sold, transferred or disposed of, and (ii) the date(s) of such Proposed Transfer (broken out by
class, as applicable).

               2. If the Proposed Transfer involves the sale, transfer or disposition of Basic Stock
and/or Options to acquire Basic Stock by a person or Entity other than the Filer, but the Proposed
Transfer nonetheless would decrease the number of shares of Basic Stock and/or number of shares
of Basic Stock underlying Options that are beneficially owned by the Filer, the table sets forth (i)
the name(s) of each such person or Entity that proposes to sell, transfer or dispose of such Basic
Stock and/or Options, (ii) the number of shares of Basic Stock and/or number of shares of Basic
Stock underlying Options proposed to be so sold, transferred or disposed of, and (iii) the date(s)
of such Proposed Transfer (broken out by class, as applicable).

 Class             Name of         Shares to be Sold,      Shares to be Sold,          Date(s) of
                   Transferor      Transferred or Disposed Transferred or              Proposed
                                                           Disposed                    Transfer

 Common
 Stock

 Preferred
 Stock

                                (Attach additional page if necessary)

                 PLEASE TAKE FURTHER NOTICE that the following table summarizes the
Filer’s beneficial ownership of Basic Stock and/or Options to acquire Basic Stock assuming the
Proposed Transfer is approved and consummated as described above. The table sets forth, as of
immediately following the Proposed Transfer, (i) number of shares of Basic Stock and/or the
number of shares of Basic Stock underlying Options that would be owned directly by the Filer and
(ii) in the case of any beneficial ownership by the Filer of Basic Stock and/or Options that would
be owned by another person or Entity as record/legal owner, the name(s) of each prospective
record/legal owner, and the number of shares of Basic Stock and/or the number of shares of Basic
Stock underlying Options that would be owned by each such record/legal owner (broken out by
class, as applicable):

 Class               Name of             Shares to be Owned             Shares Underlying Options
                     Owner                                              to be Owned
 Common Stock

 Preferred Stock

                                (Attach additional page if necessary)

                PLEASE TAKE FURTHER NOTICE that if the Proposed Transfer involves a
sale, transfer or disposition of Basic Stock and/or Options to acquire Basic directly by the Filer
and such Proposed Transfer would result in (i) a decrease in the beneficial ownership of Basic
Stock and/or Options to acquire Basic Stock by a person or Entity (other than the Filer) that


                                                 2
         Case 21-90002 Document 82 Filed in TXSB on 08/19/21 Page 23 of 30




currently is a Substantial Stockholder or (ii) a person or Entity (other than the Filer) becoming a
Substantial Stockholder, the following table sets forth (a) the name of each such person or Entity,
(b) the number of shares of Basic Stock and/or the number of shares of Basic Stock underlying
Options that are beneficially owned by such person or Entity prior to the Proposed Transfer, and
(c) the number of shares of Basic Stock and/or the shares of Basic Stock underlying Options that
would be beneficially owned by such person or Entity immediately following the Proposed
Transfer (broken out by class, as applicable).

 Class          Name of    Shares          Shares           Shares              Shares
                Beneficial owned           Owned            Underlying          Underlying
                Owner      prior to        Following        Options Owned       Options to be
                           Proposed        Proposed         prior to            Owned
                           Transfer        Transfer         Proposed            Following
                                                            Transfer            Proposed
                                                                                Transfer
 Common
 Stock

 Preferred
 Stock

                              (Attach additional page if necessary)

                PLEASE TAKE FURTHER NOTICE that the taxpayer identification number of
the Filer is ______________.

                 PLEASE TAKE FURTHER NOTICE that, under penalties of perjury, the Filer
hereby declares that it has examined this Notice and accompanying attachments (if any), and, to
the best of its knowledge and belief, this Notice and any attachments which purport to be part of
this Notice are true, correct and complete.

               PLEASE TAKE FURTHER NOTICE that, pursuant to the Order, this Notice is
being filed with the Bankruptcy Court and served upon the Disclosure Parties.

              PLEASE TAKE FURTHER NOTICE that if the Debtors file an objection to the
Proposed Transfer within fifteen (15) business days after the filing of this Notice, the Proposed
Transfer described herein shall not be effective, unless approved by a final and non-appealable
order of the Court. If the Proposed Transfer is approved by the Debtors, then such Proposed
Transfer may proceed solely as specifically described in this Notice.

                PLEASE TAKE FURTHER NOTICE that any further transactions that may
result in the Filer decreasing its beneficial ownership of Basic Stock and/or Options to acquire
Basic Stock will each require an additional notice filed with the Court to be served in the same
manner as this Notice.




                                                3
        Case 21-90002 Document 82 Filed in TXSB on 08/19/21 Page 24 of 30




               [[IF APPLICABLE] The Filer is represented by [name of the law firm], [address],
[phone], (Attn: [name]).]

Respectfully submitted,


[Name of Filer]

By:
Name:

Address:


Telephone:
Facsimile:


Date: _____________________




                                              4
Case 21-90002 Document 82 Filed in TXSB on 08/19/21 Page 25 of 30




                             Exhibit 5

              Form of Worthless Stock Deduction Notice
        Case 21-90002 Document 82 Filed in TXSB on 08/19/21 Page 26 of 30




                            UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

------------------------------------------------------------ x
                                                             :
In re                                                        :   Chapter 11
                                                             :
BASIC ENERGY SERVICES, INC., et al.,                         :   Case No. 21-90002 (DRJ)
                                                             :
                                    Debtors. 1               :   (Joint Administration Requested)
                                                             :
------------------------------------------------------------ x

    DECLARATION OF INTENT TO CLAIM A WORTHLESS STOCK DEDUCTION

                PLEASE TAKE NOTICE that, pursuant to that certain Order (I) Establishing
Notification Procedures and Approving Restrictions on (A) Certain Transfers of Interests in
Debtors and (B) Certain Worthless Stock Deduction Claims; and (II) Granting Related Relief,
dated [________], 2021, Docket No. [__] (with all exhibits thereto, the “Order”), [Name of Filer]
(the “Filer”) hereby provides notice of its intention to claim a Worthless Stock Deduction 2 with
respect to its beneficial ownership of Basic Stock (a “Proposed Deduction”).

                 PLEASE TAKE FURTHER NOTICE that, if applicable, on __________, 2021,
the Filer filed a Declaration of Status as a Majority Holder with this Court.

              PLEASE TAKE FURTHER NOTICE that the Filer currently beneficially owns
_____ shares of Common Stock and ______ shares of Preferred Stock.

               PLEASE TAKE FURTHER NOTICE that, pursuant to the Proposed Deduction,
the Filer proposes to claim a Worthless Stock Deduction with respect to its beneficial ownership
of _____ shares of Common Stock and _____ shares of Preferred Stock. If the Proposed Deduction
is permitted to occur, the Filer will be treated as having acquired beneficial ownership of _____
shares of Common Stock and _____ shares of Preferred Stock on the first day of the Filer’s next


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
    identification number, are: Basic ESA, Inc. (2279); Basic Energy Services, Inc. (1194); C&J Well
    Services, Inc. (5684); KVS Transportation, Inc. (4882); Indigo Injection #3, LLC (7657); Basic Energy
    Services GP, LLC (1197); Basic Energy Services LP, LLC (1195); Basic Energy Services, L.P. (1819);
    Taylor Industries, LLC (7037); SCH Disposal, L.L.C. (8335); Agua Libre Holdco LLC (3092); Agua
    Libre Asset Co LLC (1409); and Agua Libre Midstream LLC (6701). The Debtors’ headquarters and
    service address for the purposes of these chapter 11 cases is 801 Cherry Street, Suite 2100, Fort Worth,
    Texas 76102.
2
    Capitalized terms used, but not defined, herein, and the term “beneficial ownership” (and derivatives
    thereof), shall have the meanings ascribed to them in Exhibit 1 to the Order.
        Case 21-90002 Document 82 Filed in TXSB on 08/19/21 Page 27 of 30




taxable year and shall be treated as never having owned such Basic Stock during any prior year
for the purposes of testing whether an Ownership Change has occurred.

                PLEASE TAKE FURTHER NOTICE that the taxpayer identification number of
the Filer is ______________.

                 PLEASE TAKE FURTHER NOTICE that, under penalty of perjury, the Filer
hereby declares that it has examined this Declaration and accompanying attachments (if any), and,
to the best of its knowledge and belief, this Declaration and any attachments which purport to be
part of this Declaration are true, correct, and complete.

               [[IF APPLICABLE:] The Filer is represented by [name of law firm], [address],
[phone], (Attn: [name of attorney]).]

Respectfully submitted,



[Name of Filer]

By:
Name:

Address:


Telephone:
Facsimile:


Date: _____________________




                                               2
Case 21-90002 Document 82 Filed in TXSB on 08/19/21 Page 28 of 30




                            Exhibit 6

                             Notice
         Case 21-90002 Document 82 Filed in TXSB on 08/19/21 Page 29 of 30




ATTENTION DIRECT AND INDIRECT HOLDERS OF, AND PROSPECTIVE
HOLDERS OF, (I) STOCK ISSUED BY BASIC ENERGY SERVICES, INC. AND
(II) CERTAIN CLAIMS AGAINST BASIC ENERGY SERVICES, INC. OR ITS
SUBSIDIARIES:

On [______, 2021], the United States Bankruptcy Court for the Southern District of Texas
(the “Court”), having jurisdiction over the chapter 11 cases of Basic Energy Services, Inc.
(“Basic”), and its subsidiaries (the “Debtors”), captioned as In re Basic Energy Services Inc., et
al., Case No. 21-90002 (DRJ) (the “Chapter 11 Cases”), entered an order establishing procedures
(the “Procedures”) 1 with respect to (i) transfers in the beneficial ownership (including directly or
indirectly) of, and claiming a worthless stock deduction with respect to the beneficial ownership
of, common stock of the Debtors (“Common Stock”) and Series A preferred stock of the Debtors
(“Preferred Stock” and together with the Common Stock “Basic Stock”) and options to acquire
beneficial ownership of Basic Stock (the “Stock Procedures”). See Order (I) Establishing
Notification Procedures and Approving Restrictions on (A) Certain Transfers of Interests in
Debtors and (B) Certain Worthless Stock Deduction Claims; and (II) Granting Related Relief
[ECF No. 20] (the “Order”). 2

In certain circumstances, the procedures restrict transactions involving, and require notices of the
holdings of and proposed transactions by, any person, group of persons, or entity that either (i) is
a Substantial Stockholder of Basic Stock or (ii) as a result of such a transaction, would become a
Substantial Stockholder of Basic Stock or (iii) claims by any Majority Holder of a worthless stock
deduction under section 165 of the Internal Revenue Code with respect to the beneficial ownership
of Basic Stock (a “Worthless Stock Deduction”). For purposes of the Procedures, a “Substantial
Stockholder” is any person or entity (within the meaning of applicable U.S. Treasury regulations,
including certain persons making a coordinated acquisition) that beneficially owns, directly or
indirectly, at least (i) 6,825,000 shares of Common Stock (representing approximately 4.75% of
all issued and outstanding common shares as of the Petition Date, assuming for this purpose full
conversion of each share of Preferred Stock), or (ii) a number of shares of Preferred Stock
representing 4.75% or more of the outstanding shares of Preferred Stock at the time of the Proposed
Transaction and a “Majority Holder” shall mean any person that either (i) beneficially owned at
any time since December 31, 2017 at least 11,827,000 shares of Common Stock (representing
approximately 47.5% of the lowest amount of outstanding shares of Common Stock at any time
since that date), (ii) beneficially owned at any time at least 47.5% of the then outstanding shares
of Preferred Stock, or (iii) would be a “50-percent shareholder” (within the meaning of section
382(g)(4)(D) of the Tax Code) of Basic Stock if such person claimed a Worthless Stock Deduction
on its federal income tax return at any time on or after the Petition Date. Any prohibited
acquisition or other transfer of, or claim of a Worthless Stock Deduction with respect to, Basic
Stock (including options to acquire beneficial ownership of Basic Stock) will be null and void
ab initio and may lead to contempt, compensatory damages, punitive damages, or sanctions
being imposed by the Bankruptcy Court.


1
    The Procedures are annexed to the Order (defined herein) as Exhibit 1.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
    Order and the Procedures.
         Case 21-90002 Document 82 Filed in TXSB on 08/19/21 Page 30 of 30




In addition, the Debtors have requested approval of additional Claims Procedures, to be considered
at a continuation of the hearing, that set forth certain circumstances under which any person, group
of persons, or entity that has acquired or, as a result of a proposed transaction would acquire,
beneficial ownership of a substantial amount of claims against the Debtors can be required (i) to
file notice of their holdings of such claims and of such proposed transaction, which transaction
may be restricted, and (ii) upon a subsequent order of the Bankruptcy Court, after notice and
hearing, to sell, by a specified date following the confirmation of a chapter 11 plan of the Debtors,
all or a portion of any claims acquired during the chapter 11 cases.

The Procedures, are available on the website of the Debtors’ Court-approved claims agent,
Prime Clerk LLC, located at [●], and also on docket of the Chapter 11 Cases, Docket No.
_________, which can be accessed via PACER at https://www.pacer.gov.

                PLEASE TAKE FURTHER NOTICE that the continuation of the hearing to
consider the Claims Procedures shall be held on September 14, 2021, at 3:00 p.m. (Central
Time) and any objections or responses to the Motion shall be in writing, filed with the Court, with
a copy to chambers, and served upon (i) proposed counsel to the Debtors, Weil, Gotshal & Manges
LLP, at 767 Fifth Avenue, New York, New York, 10153, Attn: Sunny Singh
(Sunny.Singh@weil.com) and Elissabeth Berdini (Elissa.Berdini@weil.com), and 700 Louisiana
Street, Suite 1700, Houston, TX 77002-2784, Attn: Stephanie N. Morrison
(Stephanie.Morrison@weil.com); (ii) the Office of the United States Trustee for the Southern
District of Texas, 515 Rusk Street, Suite 3516, Houston, Texas 77002; (iii) Davis Polk & Wardwell
LLP, 450 Lexington Avenue, New York, NY 10017 (Attn: Damian S. Schaible, Esq., and Adam
L. Shpeen, Esq.), counsel to an Ad Hoc Group of Bondholders; (iv) Haynes and Boone, LLP, 2323
Victory Avenue, Suite 700, Dallas TX 75219 (Attn: James Markus, Matt Ferris, and Kelli
Norfleet), counsel to Bank of America; and (v) counsel for any statutory committee of unsecured
creditors appointed in these cases in each case so as to be received no later than 4:00 p.m. on
September 7, 2021.

                PLEASE TAKE FURTHER NOTICE that the requirements set forth in the
Procedures are in addition to the requirements of Bankruptcy Rule 3001(e) and applicable
securities, corporate, and other laws, and do not excuse non-compliance therewith.

A direct or indirect holder of, or prospective holder of, Basic Stock that may be or become a
Substantial Stockholder, or a direct or indirect holder of, or prospective holder of, a
substantial amount of claims against the Debtors, should consult the Procedures.

Dated:      [●], 2021
            Houston, Texas                            BY ORDER OF THE COURT




                                                 2
